Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT

    THIS FIRST AMENDMENT TO CREDIT AGREEMENT is made as of July 16, 2010 (the
“First Amendment to Credit Agreement,” or this “Amendment"), among Diodes
Incorporated, a Delaware corporation, and Diodes Zetex Limited, a United Kingdom
corporation (collectively, “Borrowers”), and Bank of America, N.A. (“Lender").

R E C I T A L S
     A. Borrowers and Lender are parties to that certain Credit Agreement dated
as of November 25, 2009, as modified pursuant to the terms of that certain
letter dated as of March 31, 2010 from Administrative Agent to Borrowers (the
“Original Credit Agreement").
     B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.

    NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Same Terms. All terms used herein which are defined in the original
credit agreement shall have the same meanings when used herein, unless the
context hereof otherwise requires or provides. in addition, all references in
the loan documents to the “agreement” shall mean the original credit agreement,
as amended by this first amendment to credit agreement, as the same shall
hereafter be amended from time to time. In addition, the following term has the
meaning set forth below:

    “Effective Date” means July 16, 2010.

     2. Amendments to Original Credit Agreement. On the effective date, the
original credit agreement shall be amended as follows:
(a) The definition of “Loan Parties” shall be amended and restated as follows:
     “Loan Parties” means, collectively, each Borrower, each Subsidiary
Guarantor and Diodes Zetex Semiconductors Limited, a United Kingdom
corporation.”
(b) The definition of “Obligations” shall be amended and restated as follows:
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, any Swap Contract or otherwise
(including any currency exchange exposure, any VAT (Value Added Tax), excise or
duty deferment bonds or guarantees or similar obligations or any obligation to
pay any Cash Management Bank under any Cash Management Agreement), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.”
FIRST AMENDMENT TO CREDIT AGREEMENT— Page 1

 



--------------------------------------------------------------------------------



 



     3. Certain Representations. Each borrower represents and warrants that, as
of the effective date: (a) each loan party has full power and authority to
execute this amendment and this amendment executed by each loan party
constitutes the legal, valid and binding obligation of such loan party
enforceable in accordance with its terms, except as enforceability may be
limited by general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors’ rights generally; and (b) no authorization, approval, consent or
other action by, notice to, or filing with, any governmental authority or other
person is required for the execution, delivery and performance by each loan
party thereof except for (i) the approvals, consents, and authorizations which
have been duly obtained, taken, given, or made and are in full force and effect
and (ii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a material adverse effect. In addition, each borrower
represents that all representations and warranties contained in the original
credit agreement are true and correct in all material respects on and as of the
effective date except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
     4. Limitation On Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the original credit
agreement or any of the loan documents, or (b) to prejudice any right or rights
which lender now has or may have in the future under or in connection with the
original credit agreement and the loan documents, each as amended hereby, or any
of the other documents referred to herein or therein. This amendment shall
constitute a loan document for all purposes.
     5. Counterparts. This amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
     6. Incorporation Of Certain Provisions By Reference. The provisions of
section 9.13 of the original credit agreement captioned “governing law;
jurisdiction, etc.,” and the provisions of section 9.14 of the original credit
agreement captioned “dispute resolution provision” are incorporated herein by
reference for all purposes.
     7. Entirety, Etc. This instrument and all of the other loan documents
embody the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Remainder of Page Intentionally Blank; Signatures Begin on Next Page]
FIRST AMENDMENT TO CREDIT AGREEMENT— Page 2

 



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

            BANK OF AMERICA, N.A.,
as Lender
      By:           Charles Dale        Senior Vice President     

FIRST AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BORROWERS:

DIODES INCORPORATED
      By:           Name:           Title:           DIODES ZETEX LIMITED
      By:           Name:           Title:        

     The terms of this Amendment are acknowledged and agreed to by the following
Subsidiary Guarantors.

            SUBSIDIARY GUARANTORS:

DIODES FABTECH INC.
      By:           Name:           Title:           DIODES INVESTMENT COMPANY
      By:           Name:           Title:        

FIRST AMENDMENT TO CREDIT AGREEMENT

 